The chief justice delivered the opinion of the court in few words on the exceptions taken:
1. The jury might either find the lease or deed in hcec verba, or the substance of them; but the justices were not bound to return the lease or deed to the court.
2. If even the five days between the date of the warrant and its return were improper, it is cured by the tenant’s appearance and willingness to proceed to trial in this instance.
3. The tenant made a full defence before the jury.
4. The record pursues the terms of the act of assembly and is conformable to established precedents. The. justices have *525expressed their full concurrence with the finding of the jury, and are never sworn in such case.
Judgment of the Common Pleas affirmed.